Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-10, 12, 13, and 15-20 are currently pending and are being examined.
Claim 11 has been newly cancelled.
Claims 1, 4-6, 10, 12, 15-17, and 20 have been newly amended.

Response to Arguments
	Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims. 

	On page 8 of their response, the applicant argues that, “The subject matter of claims 6 or 15 is alleged to be taught by Sokol. It is submitted that Sokol fails to teach such subject matter as presently clarified.” The examiner respectfully disagrees. The examiner notes that the Sokol reference does teach the added limitations as described in the 103 rejection below.


	On page 9 of their response, the applicant argues that, “Sokol uses a different registration or enrollment paradigm, initiated by a user or customer, that is fundamentally different, prior to any sending of a push notification for a transaction.” The examiner respectfully notes that a registration process is not recited in the claims of the instant application. The amendments to claim 1 merely state that the system provides a first transaction, and periodically provides other transaction suggestions based on a review of the user’s accounts. The claims do not recite a processes for registering the user before the suggestions are made. Therefore, even though Sokol describes a process for registering users (e.g. the registration process described in paragraph 41 of the Sokol reference), this does not interfere with any limitation recited in claims 1 or 12 of the instant application.

	On page 10 of their response, the applicant argues that, “There is no teaching or motivation in the references to combine Sokol and Pitz. First, a payment account is not the same as the investment account. Second, Sokol has already established the account so why on a first transaction would it need to suggest a new account?” The examiner respectfully disagrees. Firstly, the mere fact that a user currently has a payment account does not indicate that it would be illogical for a system to recommend the creation of a new account. 
	Additionally, it is unclear what the applicant is referring to when they state, “a payment account is not the same as an investment account.” The Sokol reference describes monitoring account activity. This activity is associated with a payment account of the user (see Paragraph 52 of Sokol). This account is separate from the investment account used to receive the underspent amount from the user. Therefore, the Sokol reference describes the use of both payment accounts and investment/savings accounts. 


	On page 10 of their response, the applicant argues that, “In contrast, the claims as currently presented are directed to manner of suggesting a first transaction and thereafter other transactions which are not initiated by an account holder. Thus the subject matter of Pitz and Sokol (as well as Gradon and Grayline) is markedly different and the respective teachings therein do no combine to teach or suggest the subject matter of claims 8 or 19 when read as a whole.” The examiner respectfully disagrees. The examiner respectfully notes that claims 8 and 19, and the claims preceding claims 8 and 19, do not recite a limitation which indicates that the transactions are not initiated by an account holder. In fact, claim 1 appears to state that the transactions are initiated by the account holder (e.g. “send a communication via the communication subsystem, in response to input received to enable the transactions, to: perform the execution of the first transaction by a remote system”). Therefore, the applicant’s argument is unclear.

	On page 10 of their response, the applicant argues that, “Claim 9 refines claim 8 and provides that the transaction relates to a savings deposit and the account comprises a savings account. That Sokol may relate to investments does not teach or suggest establishing a new account for a first transaction in the manner set forth in the claims as a whole.” The examiner respectfully disagrees. As described above, the Pitz reference teaches the limitations regarding creating a new account. As described in the Non-Final Rejection, the Sokol reference teaches that the investment may comprise transferring funds to a savings account (See Paragraphs 35, 44, and 10).

	On page 10 of their response, the applicant argues that, “Claims 10 and 19 relate to defining a pre-set amount for the first transaction and the other transactions that are performed from time to time. The suggestion component shows a quantum of savings regularly achieved from which to define the pre-set amount and the quantum of savings is determined from tracking spending habits over a tracking period. Nothing in Sokol teaches or alleges a transaction suggestion component that….” The examiner respectfully disagrees. As described in the Non-Final Rejection, Sokol does not teach contributing a pre-set amount to a savings account. However, the Ross reference does teach such limitations.
	

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
The applicant should positively recite the process steps beginning with the “providing” step amended in claims 1 and 12. Doing so would clarify that the steps are being performed by the transaction suggestion component, as opposed to merely stating that the transaction suggestion component is provided to perform the process. For example, claim 1 could be amended as follows:
“A computing device comprising a processor and, coupled to the processor, a storage device, a communication subsystem, an input device and an output device, the storage device storing instructions which when executed by the processor configure the computing device to: ), by a transaction suggestion component, defining a suggestion to perform a first transaction and thereafter other transactions from time to time via respective push notifications…”
	Similar amendments should also be made to claim 12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “present one or more graphical user interfaces (GUIs) defining a suggestion to perform a first transaction and thereafter other transactions from time to time via respective push notifications.” It is unclear, in light of the specification, whether the “other transactions” are suggested to the user via push notifications at the same time as the first transaction, or if the “other transactions” are suggested to the user at an unspecified time in the future. A similar problem is present in claim 12. Appropriate clarification is required.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, 4-6, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (U.S. Pre-Grant Publication No. 20190272593) in view of Gordon (U.S. Patent No. 10250733) and Graylin (U.S. Pre-Grant Publication No. 20180359349).

	Regarding Claim 1, Sokol teaches:
	A computing device comprising a processor and, coupled to the processor, a storage device, a communication subsystem, an input device and an output device, the storage device storing instructions which when executed by the processor configure the computing device to (See at least Paragraph 30: Describes a mobile device which includes a processor, memory with executable instructions, and input/output devices):
	Providing a transaction suggestion component operating to: present one or more graphical user interfaces (GUIs) defining a suggestion to perform a first transaction and thereafter other transactions from time to time via respective push notifications (See at least Paragraph 57: The user receives a push 
	The first transaction and other transactions respectively determined from a review of at least some of one or more accounts to determine an availability to perform the first transaction and the other transactions (See at least Paragraph 56: The system may identify the underspend amount based on an analysis of user account activity. For example, the system may recognize that the user is on track to underspend their budget in a specific category [e.g. food purchases] and recommend a savings transaction based on that recognition); and
	Send a communication via the communication subsystem, in response to input received to enable the transactions, to: perform the execution of the first transaction by a remote system (See at least Paragraph 43: The push notification may include "accept" and "reject" buttons that may be selected by the user to execute the investment transaction. The transaction management system [remote system] may receive this input via a "mobile app communicator" associated with the system user mobile device); and
	Instruct enablement of the determining of the other transactions including the sending of push notifications for respectively authenticating the other transactions (See at least Paragraph 55: Once the first transaction is accepted/rejected the system returns to monitoring user activity so that other investment transactions may be identified and sent to the user [see Figures 3 and 5]);
	Subsequent to the enablement: receive, via the communication subsystem, a push notification requesting input to initiate a performance of a task that is associated with an application defined by instructions stored on the computing device, wherein the task comprises authenticating a respective one of the other transactions (See at least Paragraph 57: The user receives a push notification including an offer to invest/save an amount of money representative of an underspend amount [Also see Paragraph 43: the push notification may inform the user that they have underspent their budget during a time period]. This process may be repeated after a response is received from the user to execute a first transaction [Paragraphs 57 and 58]).
	
Sokol does not explicitly teach, but Gordon, however, does teach: 
When the computing device is in a locked state: present the push notification in a notification user interface having a first control to initiate performance of the task by the computing device (See at least Col. 38, Line 37 - Col. 40, Line 27: Describes an interface for confirming purchases from the lock screen of a mobile device. An alert may be sent to the mobile device indicating a pending payment. The alert is displayed on the lock screen [see Figure 14]);
Responsive to input via the first control, present an authentication interface to receive authentication input to only authenticate the performance of the task (See at least Col 38, Lines 52-63: The user may press a button or activate a slider to initiate the payment process. Once this action is performed, an authentication interface is displayed [see Figure 15]); and
Unlock the computing device only to initiate the performance of the task without fully loading the application into the operating memory (See at least Col. 38, Line 37 - Col. 40, Line 27: The mobile device is "unlocked" to perform the identified task responsive to successful authentication. This allows the mobile device to perform actions without leaving standby mode [i.e. without fully loading the application]. Although Gordon does not explicitly state that the mobile device transitions into an unlocked state, it would have been obvious to one of ordinary skill in the art that receiving authentication information from the user in order to perform a task is equivalent to transitioning to an unlocked state only to perform the task).


	The combination of Sokol and Gordon does not explicitly teach, but Graylin, however, does teach:
	Wherein to initiate the performance comprises loading into an operating memory only a portion of the application without loading a remainder of the application, the portion comprising a messaging portion to communicate a message to a remote device to perform the task (See at least Paragraph 31: Describes a system which allows a user to manage or respond to notifications on a lock-screen without taking the additional steps of unlocking the phone, opening up the appropriate application, and then handling the message through the native application [i.e. the user device may transmit messages associated with various applications without fully opening the application itself]. Examiner's Note: Support for this may be found in U.S. Provisional application No. 62/517,384 [Pages 1 and 2, Figures 1A and 1B]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, and Graylin in order to increase user convenience by providing a faster, more efficient, and more accurate system and method to seamlessly initiate and respond to communications between computing device users (Graylin: Paragraph 8). In other words, allowing the user to send messages via their mobile device, without unlocking and fully loading an application, increases the speed at which communication between users may take place.

	Regarding Claim 2, Sokol does not explicitly teach, but Gordon, however, does teach:
	Wherein the push notification is received when the computing device is in the locked state, and wherein the notification user interface is presented over a lock screen such that control of the computing device is restricted until the computing device receives authentication to transition to an unlocked state and wherein the computing device is configured to receive and authenticate an authentication input (See at least Col. 38, Line 37 - Col. 40, Line 27: The alert is displayed on the lock screen of the mobile device [see Figure 14]. The payment action may not be performed until the user inputs the authentication information into the device interface [see Figure 15]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, and Graylin in order to increase user convenience by facilitating the initiation and completion of an e-wallet transaction without necessarily having to manually remove the mobile device from a standby mode, and without necessarily leaving the lock-screen (Gordon: Col. 40, Lines 20-27).

	Regarding Claim 4, Sokol teaches:
	Wherein the respective one of the other transactions comprises a respective other financial transaction (See at least Paragraph 44: The transactions may be savings/investment transactions [i.e. financial transactions]); and
	Where the application includes a financial application having access to one or more financial accounts of a user of the computing device (See at least Paragraph 47: The application is preferably a mobile application that stores account information for the user); and 
	the task includes sending a message, via the communication subsystem, to instruct an execution of the respective other financial transaction by a remote financial system in relation to at least one of the one or more financial accounts (See at least Paragraph 44: The investment engine may receive an acceptance message from the user and, in response to the acceptance, invest an available balance from the user accounts).

	Regarding Claim 5, Sokol teaches:
	Where the respective other financial transaction includes a savings transaction (See at least Paragraph 44: The user may transfer a certain amount into a savings account [savings transaction]); and
	the push notification is generated from a review of at least some of the one or more financial accounts to determine an amount available for the respective other financial transaction (See at least Paragraph 44: A push notification is sent to a user based on an analysis of the balance associated with a plurality of user accounts. Also the push notification could be generated based on the user underspending in a certain category).


	Regarding Claim 6, Sokol teaches:
	Wherein the first transaction comprises a first financial transaction, the first financial transaction determined from a review of at least some of the one or more financial accounts to determine an amount available for the first financial transaction (See at least Paragraph 44: A push notification is sent to a user based on an analysis of the balance associated with a plurality of user accounts. Also the push notification could be generated based on the user underspending in a certain category); and
	Wherein the remote system comprises a remote financial system (See at least Paragraph 43: The transaction management system [remote financial system] may receive input via a "mobile app communicator" associated with the system user mobile device).

Regarding Claim 12, Sokol teaches a method comprising:
	Providing a transaction suggestion component, by a processor of a computing device, the suggestion component operating to: present one or more graphical user interfaces (GUIs) defining a suggestion to perform a first transaction and thereafter other transactions from time to time via respective push notifications (See at least Paragraph 57: The user receives a push notification, via a mobile device which includes an output interface. The push notification includes an offer to invest/save an amount of money representative of an underspend amount [i.e. a first transaction]. Once the first transaction is accepted/rejected the system returns to monitoring user activity so that other investment transactions may be identified and sent to the user [i.e. "other transactions" may be recommended to the user periodically, Paragraphs 57 and 58]),
	The first transaction and other transactions respectively determined from a review of at least some of one or more accounts to determine an availability to perform the first transaction and the other transactions (See at least Paragraph 56: The system may identify the underspend amount based on an analysis of user account activity. For example, the system may recognize that the user is on track to underspend their budget in a specific category [e.g. food purchases] and recommend a savings transaction based on that recognition); and
	Send a communication via a communication subsystem, in response to input received to enable the transactions, to: perform the execution of the first transaction by a remote system (See at least Paragraph 43: The push notification may include "accept" and "reject" buttons that may be selected by the user to execute the investment transaction. The transaction management system [remote system] may may receive this input via a "mobile app communicator" associated with the system user mobile device); and 
	Instruct enablement of the determining of the other transactions including the sending of push notifications for respectively authenticating the other transactions (See at least Paragraph 55: Once the 
	Subsequent to the enablement: receiving, at the processor of a computing device, a push notification requesting input to initiate a performance of a task associated with an application defined by instructions stored on the computing device (See at least Paragraph 57: The user receives a push notification, via a mobile device, including an offer to invest/save an amount of money representative of an underspend amount [Also see Paragraph 43: the push notification may inform the user that they have underspent their budget during a time period]. This process may be repeated after a response is received from the user to execute a first transaction [Paragraphs 57 and 58])

Sokol does not explicitly teach, but Gordon, however, does teach: 
When the computing device is in a locked state: presenting the push notification via the computing device, the push notification presented in a notification user interface having a first control to initiate performance of the task by the computing device, wherein the task comprises authenticating a respective one of the other transactions (See at least Col. 38, Line 37 - Col. 40, Line 27: Describes an interface for confirming purchases from the lock screen of a mobile device. An alert may be sent to the mobile device indicating a pending payment. The alert is displayed on the lock screen [see Figure 14]);
Responsive to input via the first control, presenting an authentication interface to receive authentication input to only authenticate the performance of the task (See at least Col 38, Lines 52-63: The user may press a button or activate a slider to initiate the payment process. Once this action is performed, an authentication interface is displayed [see Figure 15]); and
Unlocking the computing device only to initiating the performance of the task without fully loading the application into an operating memory (See at least Col. 38, Line 37 - Col. 40, Line 27: The mobile device is "unlocked" to perform the identified task responsive to successful authentication. This 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol and Gordon in order to increase user convenience by facilitating the initiation and completion of an e-wallet transaction without necessarily having to manually remove the mobile device from a standby mode, and without necessarily leaving the lock-screen (Gordon: Col. 40, Lines 20-27).

	The combination of Sokol and Gordon does not explicitly teach, but Graylin, however, does teach:
	Wherein initiating the performance comprises loading into an operating memory only a portion of the application without loading a remainder of the application, the portion comprising a messaging portion to communicate a message to a remote device to perform the task. (See at least Paragraph 31: Describes a system which allows a user to manage or respond to notifications on a lock-screen without taking the additional steps of unlocking the phone, opening up the appropriate application, and then handling the message through the native application [i.e. the user device may transmit messages associated with various applications without fully opening the application itself]. Examiner's Note: Support for this may be found in U.S. Provisional application No. 62/517,384 [Pages 1 and 2, Figures 1A and 1B]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, and Graylin in order to increase 

	Regarding Claim 13, this claim is rejected under the same rationale as claim 2 described above.

	Regarding Claim 15, Sokol teaches:
	Wherein the respective one of the other transactions comprises a respective other financial transaction (See at least Paragraph 44: The transactions may be savings/investment transactions [i.e. financial transactions]); and
	Where the application comprises a financial application having access to one or more financial accounts of a user of the computing device (See at least Paragraph 47: The application is preferably a mobile application that stores account information for the user); and 
	Wherein the task is sending a message to instruct an execution of the respective other financial transaction by a remote financial system in relation to at least one of the one or more financial accounts (See at least Paragraph 44: The investment engine may receive an acceptance message from the user and, in response to the acceptance, invest an available balance from the user accounts).

	Regarding Claim 16, Sokol teaches:
	Where the respective other financial transaction includes a savings transaction (See at least Paragraph 44: The user may transfer a certain amount into a savings account [savings transaction]); and 
	The push notification is generated from a review of at least some of the one or more financial accounts to determine an amount available for the respective other financial transaction (See at least Paragraph 44: A push notification is sent to a user based on an analysis of the balance associated with a plurality of user accounts. Also the push notification could be generated based on the user underspending in a certain category).

	Regarding Claim 17, Sokol teaches: 
	Wherein the first transaction comprises a first financial transaction, the first financial transaction determined from a review of at least some of the one or more financial accounts to determine an amount available for the first financial transaction (See at least Paragraph 44: A push notification is sent to a user based on an analysis of the balance associated with a plurality of user accounts. Also the push notification could be generated based on the user underspending in a certain category); and 6Response to Final Office Action dated 10/01/2020 Application No. 16/144,106 Filed 09/27/2018 Attorney Docket No. T8480334US1 
	Wherein the remote system comprises the remote financial system (See at least Paragraph 43: The transaction management system [remote financial system] may receive input via a "mobile app communicator" associated with the system user mobile device)


	Claims 7, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol in view of Gordon and Graylin, and in further view of Ross (U.S. Pre-Grant Publication No. 20100268629).

	Regarding Claim 7, the combination of Sokol, Gordon, and Graylin does not explicitly teach, but Ross, however, does teach:
	Where the instructions of the application configure the computing device to provide a savings teaching tool component operating to:
	Present one or more GUIs to teach recent spending habits determined from a review of at least some of the one or more financial accounts to track recent spending (See at least Paragraph 139: Describes a GUI [Figure 7] which allows the user to view recent expenses and track a monthly budget); and
	Present one or more GUIs to teach an opportunity to save on spending (See at least Paragraph 139: Describes a GUI [Figure 7] which allows the user to receive advice [708] for the saving/budgeting process [Also see Paragraph 87]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Ross in order to improve the user’s saving capabilities by providing them information regarding the effects of their purchases on long-term financial goals (Ross: Paragraph 54).

	Regarding Claim 10, Sokol teaches:
	Where the transaction suggestion component further operates to: communicate, via the communication subsystem, the [pre-set amount] to the remote financial system to define and communicate instances of the push notification to the computing device to perform instances of the respective other financial transaction (See at least Paragraphs 52-57: The system receives activity notifications [purchase notifications] from the user in order to determine an underspending status. The system may send push notifications to the user asking them if they would like to invest/save the underspent amount. These push notifications may be sent in pre-determined time intervals).

	The combination of Sokol, Gordon, and Graylin does not explicitly teach:
	Communicating a pre-set amount to the system in order to define instances of the push notification. However, Sokol does describe communicating an amount of savings, calculated from the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Ross in order to provide consistency to the user’s saving process by allowing them to save a specific amount each month/time period.

	The combination of Sokol, Gordon, and Graylin does not explicitly teach, but Ross, however, does teach: 
	Where the transaction suggestion component further operates to: Present one or more GUIs to define a pre-set amount for performing the first financial transaction and the other transactions, where the one or more GUIs show a quantum of savings regularly achieved from which to define the pre-set amount and the quantum of savings is determined from tracking spending habits over a tracking period (See at least Paragraph 143: Describes a GUI which allows the user to define a monthly contribution to different savings goals [1002]. The GUI shows an amount of savings the user is expected to receive each month [quantum of savings]. The system may analyze purchasing behaviors of the user in order to determine spending categories [Paragraph 75]. This analysis is used to help determine the user's expected monthly savings [see Figure 7]); and
	Define the pre-set amount in response to received input for the pre-set amount (See at least Paragraph 143: The various monthly contributions may be adjusted using sliders).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Ross in order to 

	Regarding Claim 18, the combination of Sokol, Gordon, and Graylin does not explicitly teach, but Ross, however, does teach:
	Providing a savings teaching tool component operating to: Present one or more GUIs to teach recent spending habits determined from a review of at least some of the one or more financial accounts to track recent spending (See at least Paragraph 139: Describes a GUI [Figure 7] which allows the user to view recent expenses and track a monthly budget); and
	Present one or more GUIs to teach an opportunity to save on spending (See at least Paragraph 139: Describes a GUI [Figure 7] which allows the user to receive advice [708] for the saving/budgeting process [Also see Paragraph 87]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Ross in order to improve the user’s saving capabilities by providing them information regarding the effects of their purchases on long-term financial goals (Ross: Paragraph 54).

	Regarding Claim 20, Sokol teaches:
	Where the transaction suggestion component further operates to: Communicate, via a communication subsystem, the [pre-set amount] to the remote financial system to define and communicate instances of the push notification to the computing device to perform instances of the respective other financial transaction (See at least Paragraphs 52-57: The system receives activity notifications [purchase notifications] from the user in order to determine an underspending status. The .

	The combination of Sokol, Gordon, and Graylin does not explicitly teach:
	Communicating a pre-set amount to the system in order to define instances of the push notification. However, Sokol does describe communicating an amount of savings, calculated from the user’s purchase activity [as described above], to the system in order to define instances of the push notification. On the other hand, Ross does describe a system where a user can determine a pre-set amount to transfer to a savings account periodically (See at least Paragraph 143: Describes a GUI which allows the user to pre-define a monthly contribution to different savings goals [Figure 10]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Ross in order to provide consistency to the user’s saving process by allowing them to save a specific amount each month/time period.

	The combination of Sokol, Gordon, and Graylin does not explicitly teach, but Ross, however, does teach 
	Where the transaction suggestion component further operates to: present one or more GUIs to define a pre-set amount for performing the first transaction and the other transactions, where the one or more GUIs to define a pre-set amount show a quantum of savings regularly achieved from which to define the pre-set amount and the quantum of savings is determined from tracking spending habits over a tracking period (See at least Paragraph 143: Describes a GUI which allows the user to define a monthly contribution to different savings goals [1002]. The GUI shows an amount of savings the user is expected to receive each month [quantum of savings]. The system may analyze purchasing behaviors of the user ; and
	Define the pre-set amount in response to received input for the pre-set amount (See at least Paragraph 143: The various monthly contributions may be adjusted using sliders).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Ross in order to provide consistency to the user’s saving process by allowing them to save a specific amount each month/time period. Also, this allows the user to customize their savings plan to achieve their savings goals.


	Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol in view of Gordon and Graylin, and in further view of Pitz (U.S. Pre-Grant Publication No. 20170193484).
	
	Regarding Claim 8, the combination of Sokol, Gordon, and Graylin does not explicitly teach, but Pitz, however, does teach:
	Wherein the transaction suggestion component further operates to open a new financial account at the remote financial system with which to perform the first financial transaction (See at least Paragraphs 68-70: Describes a system for recommending a payment account for a cardholder to use during a transaction. The recommendation message may include a recommendation to open a new account to complete the transaction. The cardholder may choose to open a new account to complete the transaction [see Figure 10]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sokol, Gordon, Graylin, and Pitz in order to 

	Regarding Claim 9, Sokol teaches:
	Where the first financial transaction includes a savings deposit and the new financial account includes a savings account (See at least Paragraph 35: The user may make contributions to a savings account).

	Regarding Claim 19, this claim is rejected under the same rationale as claim 8 described above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Narayana (U.S. Patent No. 10157420): Describes a system for recommending savings transactions to a user via a GUI on a user’s smartphone or personal computer.








Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	




















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D NEWLON/Examiner, Art Unit 3696 

/EDWARD CHANG/Primary Examiner, Art Unit 3696